On Rehearing.
His Honor, EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
Upon the rehearing of this cause, the point stressed was that our opinion is in conflict with the most recent authority, namely, Nosacka vs. McKenzie, 127 La., 1063. A re-examination confirms our previous conclusion that the Supreme Court’s holding in that case to the effect that there was no deposit of earnest money, was predicated upon the fact that the agreement evidenced a concluded sale accompanied by a partial payment of the price.
In the present instance the contract is on its face merely an executory promise of sale under which the “prospective purchaser” makes no present payment at all upon the price, but simply “deposits’’ a sum of money whicn, upon the happening of certain conditions, may thereafter *134be turned over to the vendor in partial liquidation of the price. We therefore adhere to the view “that the deposit put up by plaintiff w-as earnest money and that this is á case within the letter of Article C. C., 2463.”
Opinion and decree, April 10th, 1916.
Writ denied, May 15th, 1916.
Our prior opinion and decree are accordingly reinstated and made the , judgment of the 'Court.
Previous opinion and decree reinstated.